Filed 5/6/13 P. v. Ochoa CA3
                                            NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        THIRD APPELLATE DISTRICT

                                                     (Sacramento)

                                                            ----



THE PEOPLE,                                                                                   C071443

                   Plaintiff and Respondent,                                       (Super. Ct. No. 11F08705)

         v.

TAMMY MARIE OCHOA,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                                     PROCEDURAL BACKGROUND
         Defendant Tammy Marie Ochoa pleaded no contest to first degree robbery (Pen.
Code, §§ 211, 212.5, subd. (a)) and admitted a principal was armed with a firearm (id.,
§ 12022, subd. (a)(1)) in the commission of the offense. In exchange, three related
counts and an arming enhancement were dismissed.




                                                             1
       Defendant was sentenced to state prison for seven years, awarded 119 days’
custody credit and 17 days’ conduct credit, and ordered to pay a $1,400 restitution fine
(Pen. Code, § 1202.4), a $1,400 restitution fine suspended unless parole is revoked (id.,
§ 1202.45), a $40 court operations assessment (id., § 1465.8, subd. (a)(1)), and a
$30 court facilities assessment (Gov. Code, § 70373). The trial court issued a certificate
of probable cause.
                              FACTUAL BACKGROUND1
       On December 11, 2011, defendant and another female entered the residence of 70-
year-old Jintana Shaw. Defendant sprayed Shaw in the face with pepper spray, punched
her, and then bound her legs and arms with duct tape. An adult male entered the
residence, held a gun to Shaw’s head, and demanded her car keys, which she gave him.
Dennis Kane, an employee of Shaw, arrived at her residence. The adult male pulled
Kane inside the residence and then shot Kane in the face. Thereafter, defendant and the
other two assailants fled from the residence.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




1 Because the matter was resolved by plea, our statement of facts is taken from the
prosecutor’s statement of factual basis and the probation officer’s report.

                                                2
       However, our review discloses three minor errors on the abstract of judgment.
First, the $40 court operations assessment is erroneously listed as $30. Second, the
$30 court facilities assessment is omitted. Third, a $10 fine pursuant to Penal Code
section 1202.5 is listed although no such fine was imposed.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment to list the court operations assessment as $40, include the $30 court facilities
assessment, and delete the $10 fine imposed pursuant to Penal Code section 1202.5, and
to forward a certified copy of the corrected abstract to the Department of Corrections and
Rehabilitation.



                                                                MURRAY                    , J.



We concur:



                  BUTZ               , Acting P. J.



              DUARTE                 , J.




                                             3